IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1704-11


ANDRE LEROY GARRETT, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

DALLAS COUNTY



 Per curiam.  Keasler and HERVEY, JJ., dissent.

ORDER


		The petition for discretionary review violates Rules of Appellate Procedure
68.5 because the petition exceeds the proper page limits.
		The petition is struck.  See Rule of Appellate Procedure 68.6.
		The petitioner may redraw the petition.  The redrawn petition and copies must
be filed in the Court of Criminal Appeals within thirty days after the date of this order.
 
Filed March 7, 2012
Do not publish